Filed 6/18/14 P. v. Woodis CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



PEOPLE OF THE STATE OF                                              D064244
CALIFORNIA,

         Plaintiff and Respondent,
                                                                    (Super. Ct. No. SDC123601)
         v.

DENO EUGENE WOODIS,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County, Kenneth K.

So and Timothy R. Walsh, Judges. Appeal dismissed as moot.



         Rudy Kraft, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney

General, Julie L. Garland, Senior Assistant Attorney General, Charles C. Ragland,

Kathryn Kirschbaum and Alastair J. Agcaoili, Deputy Attorneys General for Plaintiff and

Respondent.
                                    INTRODUCTION

        Deno Eugene Woodis appeals from an order extending his involuntary

commitment as a mentally disordered offender (MDO). (Pen. Code, § 2960 et seq.)

Woodis contends we must reverse the order because the trial court erred by (1) failing to

hold a Marsden1 hearing following his written Marsden motions, and (2) allowing his

trial attorney to waive his right to a jury trial over his objection. We conclude these

contentions are moot and dismiss the appeal.

                   FACTUAL AND PROCEDURAL BACKGROUND

        In 1996 Woodis pleaded guilty to committing a lewd or lascivious act with a child

under the age of 14 (Pen. Code, § 288, subd. (a)). The victim was a four-year-old girl.

Woodis admitted he orally copulated her and had her both orally copulate and masturbate

him. He denied other sexual activity with her, stating he "would not have [had] sexual

intercourse with her until she was of legal age or puberty, maybe 12 or 13." He also

admitted he had previously taught two young boys, whom he babysat, to masturbate and

orally copulate him and one another.

        After serving his prison sentence, Woodis was involuntarily committed to a state

hospital as an MDO in 2004. His commitment was extended annually through May

2012.

        In January 2013 the People petitioned to extend Woodis's commitment another

year. In March, the court received two letters from Woodis. In the first letter, labeled



1       See People v. Marsden (1970) 2 Cal.3d 118, 123-126 (Marsden).
                                              2
"Marsden Motion," Woodis stated he was filing the motion against his court-appointed

attorney because his attorney had not visited him and had not responded to his

correspondence or calls. He also said he wanted a jury trial and he wanted his attorney to

subpoena his prison records.

       In the second letter, also labeled "Marsden Motion," he reiterated his desire for a

jury trial. He also expressed some opinions about child molesters and the circumstances

under which they deserved to be released into the community. Unlike the first letter, the

second letter did not mention his attorney by name or criticize any aspect of his attorney's

performance. Instead, the letter simply acknowledged the court would provide him with

an attorney, the attorney needed to represent him to the fullest of the attorney's ability,

including obtaining past prison records, and the attorney must meet with him and show

him the planned defense.

       The court subsequently set the matter for a status conference. Meanwhile, Woodis

sent the court a third letter inquiring about the status of his Marsden motion and

requesting a court date to hear the motion "as [he] now [had] a tentative court date on the

principal issue included in the Marsden."

       Shortly before the status conference, two court-appointed psychiatrists evaluated

Woodis. Both psychiatrists diagnosed him with schizoaffective disorder, bipolar type

and pedophilia, nonexclusive. In addition, both psychiatrists opined these disorders were

not in remission and he continued to pose a substantial danger of physical harm to others

because of them. The psychiatrists' opinions were based in part on Woodis's failure to



                                              3
meet most of his recovery plan goals, poor attendance in group therapy, and recent

incidents of agitated and assaultive behavior.

       At the status conference, the court, at Woodis's request, set the matter for trial, but

left open the question whether the trial would be a jury trial or a court trial. Because the

trial would occur after Woodis's maximum commitment date, the court asked Woodis

directly whether he waived his right to have the trial occur sooner. Woodis affirmatively

indicated his waiver. Neither he, his counsel, nor the court addressed his prior Marsden

correspondence.

       At trial, defense counsel waived Woodis's right to a jury trial over Woodis's

objection. The parties then submitted on the psychiatrists' reports. After reviewing the

reports and considering the parties' arguments, the court granted the recommitment

petition, finding beyond a reasonable doubt Woodis suffered from a severe mental

disorder, the disorder was not in remission, and, because of the disorder, he presented a

substantial danger of physical harm to others. The court then extended Woodis's

commitment for another year to May 7, 2014. Although Woodis interjected multiple

times during the trial, he did not inquire about his prior Marsden correspondence, request

a Marsden hearing, or otherwise state he was dissatisfied with and wanted to replace his

attorney.

                                       DISCUSSION

       Woodis contends the court erred by failing to hold a Marsden hearing and by

allowing his attorney to waive his right to a jury trial over his objection. By the time

Woodis filed his reply brief, the challenged commitment was due to expire in

                                              4
approximately one month. Since the remedy he sought for both claimed errors was a new

trial, which we could not provide him within the time remaining on the challenged

commitment, we requested and received supplemental briefing from the parties

addressing whether his appeal was moot and, if so, whether we should decide it

nonetheless.

       After reviewing the supplemental briefing, we conclude that, even if we were to

decide this appeal entirely in Woodis's favor, we cannot provide him with any effective

relief at this late juncture. We cannot provide him with a new trial because the

commitment he is challenging will have expired before our decision becomes final.

Similarly, we cannot effectively remedy any opportunity he may have lost to preempt his

former attorney or former attorney's office from representing him in any pending

commitment proceedings as those proceedings will likely have concluded before our

decision becomes final. Moreover, the mere fact he may have been denied a Marsden

hearing in this case would not have precluded him from attempting to challenge the

attorney in any pending commitment proceedings. Accordingly, we conclude this appeal

is moot. (People v. Travis (2006) 139 Cal.App.4th 1271, 1280 [an appeal is moot when

the appellate court cannot grant any effective relief].)

       Nonetheless, we have the discretion to decide moot issues involving matters of

public interest likely to recur and yet evade review. (See, e.g., People v. Cheek (2001) 25

Cal.4th 894, 897-898.) Woodis does not seriously contend we should decide the jury trial

issue despite its mootness. He acknowledges the California Supreme Court is currently

reviewing whether a person subject to MDO proceedings must personally waive his or

                                              5
her jury trial right. (People v. Blackburn (2013) Cal. LEXIS 6688, review granted

Aug. 14, 2013, S211078.) Given the Supreme Court's impending guidance, there is no

public interest to be served by our deciding the issue.

       Conversely, Woodis contends we should decide the Marsden issue for two

reasons. First, he contends we should decide the issue because there is no case authority

directly applying Marsden to MDO proceedings. There is only case authority applying

Marsden to analogous sexually violent predator and conservatorship proceedings.

(People v. Hill (2013) 219 Cal.App.4th 646, 652; Conservatorship of David L. (2008)

164 Cal.App.4th 701, 710-712.) While the absence of direct authority will sometimes

persuade us to exercise our discretion to decide an otherwise moot issue, it does not

persuade us in this instance because the parties both agree Marsden applies to MDO

proceedings. (See, e.g., Lockaway Storage v. County of Alameda (2013) 216 Cal.App.4th

161, 176 [declining to decide a moot petition absent a material question requiring a

decision].)

       Woodis also contends we should decide the Marsden issue because the parties

disagree on whether Woodis properly sought a Marsden hearing, whether he later

abandoned his desire for a Marsden hearing, and the appropriate remedy for a Marsden

violation. However, as the People point out, the resolution of the Marsden issue is

essentially fact-driven and, consequently, unlikely to provide much guidance in future

cases. We, therefore, decline to decide the issue notwithstanding its mootness. (See, e.g.,

MHC Operating Limited Partnership v. City of San Jose (2003) 106 Cal.App.4th 204,

215 [dismissing moot appeal "given the fact-driven nature of the questions presented"];

                                             6
Giles v. Horn (2002) 100 Cal.App.4th 206, 228 [declining to decide a moot issue

"dependent upon the specific facts of a given situation"].)

                                      DISPOSITION

       The appeal is dismissed as moot.




                                                                   MCCONNELL, P. J.

WE CONCUR:


NARES, J.


IRION, J.




                                             7